The opinion of the court was delivered by
Ross, J.
I. The plaintiff contends that the County Court was in error, in that portion of the charge which required the plaintiff to understand the plan upon which the index was made, and how to use it. The statute does not prescribe the manner in which the index is to be made, but simply that it shall be a suitable index. Hence any plan may be adopted in making the index, provided only, it be such that the index shall suitably answer the requirements of such an index ; that is, inform the person examining the title of a particular tract of land, where the record of such title can be found. It is apparent that such an index might be made upon the plan of giving, in alphabetical order, the names of the grantors and grantees in each conveyance, as was done in this case; or by carrying forward continually, from the original proprietor all the conveyances of each right, or lot of land, and all the sub-divisions thereof. Other plans for indexing the records might possibly be used and still answer the requirements of the statute. To properly use any index the user must understand the plan on which it is constructed, and how to trace the title by such use. We think there was no error in this portion of the charge, especially in connection with the other portions in which the purpose to be served by an index was properly explained, and the suitableness of the index in question, properly submitted to the jury. We think on the inspection of the index, showing the grantor and grantee to each recorded conveyance in two ways, and the page where the record could be found, and on the admission of the plaintiff that he found the index to the mortgage from Zeb B..French to Wealthy D. Skinner under the letter “ 0,” and that an index of the mortgage complained of, was there to be found in proper place but two or three lines lower in the column, the County Court might have held as a matter of law that the index was suitable so far as regards the plaintiff, as he was not misled, but was made aware that a portion of the conveyances *609from grantors whose names commenced with F were to be found under the letter “ O,” and so was bound to'examine the conveyances there indexed, in which the grantor’s name commenced with F.
II. The plaintiff also contends that the court erroneously excluded the testimony of Eugene Smith. His testimony was offered and claimed to be admissible on two grounds; first, to show that the plaintiff’s search of the records extended back as far as the mortgage complained of; and secondly, to impeach the testimony of the deceased town clerk. What was proposed to be shown by the witness was- that the deceased town clerk said at the time of, and while making the search, that the plaintiff need not search back further than when his brother parted with the title to the premises, for his brother was a careful man and would know that his title was all right. It is admitted that this declaration of the town clerk, if made, would not bind the town. It was, therefore, immaterial and inadmissible for that purpose. Nor do we think that it legitimately tended to show that the plaintiff’s search and examination of the title extended back as far as the Zeb B. French mortgage. It would have a tendency to show that the plaintiff did not search back of the time when the town clerk’s brother parted with the title, but not that he did actually trace the title back as far as that time. Hence, it was inadmissible for that purpose and immaterial. It is well settled that a party cannot contradict a witness for the purpose of impeachment on immaterial matter. Besides, the whole question of the extent of the plaintiff’s examination of the records becomes immaterial on the finding by the jury that the index was a suitable one.
The judgment of the County Court is affirmed. •